Citation Nr: 1549407	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  05-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 10, 2010. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2004, the RO denied service connection for tinnitus.  In October 2005, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective August 13, 2004.  The claims have been before the Board on four prior occasions.

In an October 2013 decision, the Board denied the Veteran's then existing claim for a higher disability rating for his service connected PTSD, remanded his claim for service connection for tinnitus, and referred a derivative claim for entitlement to a TDIU prior to August 25, 2011, back to the Agency of Original Jurisdiction (AOJ) for adjudication pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was first granted a TDIU in August 2012 by the RO and assigned an effective date of August 25, 2011.  However, due to the ongoing nature of the Veteran's PTSD claim, as well as evidence in the claims file that indicated he may have been unemployable prior to his effective date, the Board referred a claim for entitlement prior to this date back for initial consideration.  

The Veteran appealed the October 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a May 2014 order that modified the Board's decision in part.  Specifically, it ordered the Board to remand, rather than refer, the TDIU issue pursuant to Young v. Shinseki, 25 Vet. App. 201 (2012) (per curium), consistent with the parties' Joint Motion for Remand (JMR).  The Court dismissed the Veteran's remaining claim for a higher disability rating for his PTSD condition.  

While the claims were before the Court, the RO proposed to discontinue the Veteran's entitlement to a TDIU in a January 2014 decision.  The Veteran then submitted the requested VA Form 21-4140 and the RO continued his TDIU in a February 2014 decision.  Recently, in a July 2014 decision, the RO granted the Veteran an even earlier effective date of April 10, 2010, for his TDIU.

As stated, the Veteran's claim for entitlement to service connection for tinnitus was remanded in the October 2013 Board decision for further development.  Specifically, the AOJ was directed to provide the Veteran a new VA compensation examination and opinion regarding the etiology of this condition. 

Most recently, this matter was before the Board in November 2014.  At that time, the Board remanded the Veteran's claim for entitlement to a TDIU prior to April 10, 2010, for initial adjudication by the RO.  Regarding the Veteran's service connection claim for tinnitus, the Board remanded the matter to afford the Veteran's representative an opportunity to submit a new Informal Hearing Presentation or VA Form 646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's claim.  These actions completed, the case has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran was employed full time in substantially-gainful employment until April 9, 2009.  

2.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus is at least as likely as not a result of acoustic trauma sustained during his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU beginning April 10, 2009, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  The Board notes that the Veteran was advised of the elements necessary to support a claim for a TDIU in April 2012.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as employment records and statements from the Veteran and other parties.  Regarding the Veteran's claim of entitlement to service connection for tinnitus, the Board grants the benefit sought in the instant decision.  Therefore, any defect in VA's duty to notify and assist with regard to that claim is harmless.  

Last, there has been substantial compliance with the Board's November 2014 remand.  At that time, the Board remanded the Veteran's claim for entitlement to a TDIU prior to April 10, 2010 for initial adjudication by the RO.  Regarding the Veteran's service connection claim for tinnitus, the Board remanded the matter to afford the Veteran's representative an opportunity to submit a new Informal Hearing Presentation or VA Form 646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's claim.  These actions have been completed.  Thus, there has been substantial compliance with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  TDIU

As previously noted, the Veteran's claim for a TDIU was initially raised as a derivative claim in connection with the Veteran's claim for a higher initial disability rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran initially claimed entitlement to service connection for PTSD in August 13, 2004.  As the Veteran's claim for TDIU is considered part of that claim, the appeal period extends back from April 10, 2010, to August 13, 2004.  The Board will consider whether the Veteran is entitled to a TDIU during that period. 

VA will grant entitlement to a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

For the following reasons, the Board finds that an effective date of April 10, 2009, but not earlier, is warranted.  

The Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in August 2011.  In it, he indicated he was unemployed as a result of his PTSD.  He also reported that he last worked full -time on April 9, 2009, as a service manager for an automobile dealer.  In a buddy statement submitted with the Veteran's VA Form 21-8940, S.P., one of the Veteran's previous coworkers, stated that the Veteran left his job in April 2009.  The statement goes on to describe the Veteran returning in June 2011, asking if he could come back to work.  S.P. indicated that she rehired the Veteran on a part-time basis, but the part-time employment "didn't work out."  

In May 2012, the RO received a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  In it, the Veteran's previous employer, the automotive dealer, indicated that the Veteran last worked in August 2011.  The report indicated that employment was not continuous and referred the viewer to an attached VA Form 21-4138.  On that form, the employer indicated the Veteran was hired in October 1983 as a Service Manager and worked in that capacity until August 29, 2001, when he quit.  He was rehired a few weeks later as a Co-Service manager, and worked in that capacity until July 21, 2005, when he again quit.  The Veteran was rehired on October 30, 2006, and worked in the employer's service department until March 16, 2009, when he transferred into the parts department in order to have a "less stressful position."  The employer reported that the Veteran worked in that capacity until April 9, 2010.  After that, the Veteran returned to work in the same department on a temporary basis from June 22, 2011, to August 11, 2011.   

The Board notes that the Veteran's August 2011 VA Form 21-8940 and the buddy statement from the Veteran's coworker from the same month, both reflect that the Veteran stopped working on or around April 9, 2009.  The Veteran's coworker further reported that the Veteran sought employment again and worked on a part time basis beginning June 22, 2011.  The report is consistent with the May 2012 report from the Veteran's employer that stated that the Veteran worked in the parts department "temporarily from June 22, 2011 until August 11, 2011."  Indeed the only inconsistency of record is when the Veteran actually ceased full-time employment at the automotive dealer.  On one hand, the Veteran and his past coworker both agree that the Veteran ceased work on April 9, 2009.  On the other, the Veteran's employer states that the Veteran "transferred into the Parts Department to a less stressful position where he worked until April 9, 2010." 

The Board finds the statements by the Veteran and his coworker in support of his claim for a TDIU to be credible, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran ceased work on April 9, 2009, as a result of his inability to secure or follow a substantially gainful occupation due to his service-connected PTSD.  In making this determination, the Board notes that the May 2012 report from the Veteran's employer that stated the Veteran last worked full-time in April 2010 does not sufficiently rebut the other statements of record that consistently assert that the Veteran left full-time employment on April 9, 2009, as a result of his stress on the job.  

Next, as noted above, the Veteran's claim for TDIU has been pending since the date of his claim for service connection for PTSD on August 13, 2004.  See Rice, supra.  From August 13, 2004, to May 10, 2007, the Veteran was only in receipt of a 30 percent disability rating for PTSD, and this was his only service-connected disability.  Therefore, TDIU was not warranted for that period on a schedular basis.  See 38 C.F.R. § 4.16.   

Beginning May 10, 2007, the RO awarded the Veteran a 70 percent disability rating for PTSD, again this was his only service-connected disability.  Thus, the Veteran was eligible on a schedular basis for a TDIU.  See 38 C.F.R. §  4.16.  However, as discussed above, the evidence of record clearly indicates the Veteran was employed on a full-time basis in a substantially gainful occupation between 2006 and April 2009.  This precludes the award of a TDIU during that time period.  Essentially, there is no indication from any reports from the Veteran or other sources that the Veteran was unable to secure or follow a substantially gainful occupation prior to April 10, 2009, as he was employed in a substantially gainful occupation during that time.  There is no indication that this employment was marginal or sheltered.

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating prior to May 10, 2007, the Board must also consider whether referral for extra-schedular consideration is warranted at any time during that appeal period.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a). Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2015).  

The evidence does not support entitlement to TDIU on an extraschedular basis prior to May 10, 2007, when the Veteran's PTSD was rated as 30 percent disabling for the same reasons as noted above.  The Veteran's  PTSD was not so severe as to have rendered the Veteran incapable of obtaining and maintaining a substantially gainful occupation consistent with his education and work experience during this period.  Rather, the Veteran has maintained that PTSD rendered him unemployable beginning April 10, 2009.  Also, as mentioned above, the Veteran worked in a substantially gainful occupation during this portion of the appeal period, and his employment was not marginal but full-time and not sheltered.  As such, TDIU benefits are precluded on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, after thoroughly considering the evidence of record, as well as affording him the benefit-of-the-doubt, the Board finds that the Veteran was unemployable due to his service-connected disabilities beginning April 10, 2009, but not earlier.  As the entitlement for the award of a TDIU arose on April 10, 2009, the grant of a TDIU on that date is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges his tinnitus had onset as a result of exposure to acoustic trauma during his active military service.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014).

The Veteran filed a claim for service connection for tinnitus in August 2004.  In support of his claim, the Veteran submitted a private medical opinion from Dr. A.M.  Regarding in-service noise exposure, Dr. A.M. discussed the significance of the acoustic trauma the Veteran sustained while training with various artillery cannons during his boot camp and during his tour in the Republic of Vietnam.  The Veteran was also reportedly exposed to an "extremely loud" explosion from an ammunition dump, after which the Veteran described intense ringing in his ears.  The Veteran also informed Dr A.M. that the intense ringing, diagnosed as tinnitus, continued thereafter.  

Subsequently, the Veteran was afforded a VA examination in November 2004.  The examiner diagnosed the Veteran with intermittent tinnitus.  The examiner cited to the lack of hearing loss during the Veteran's service as his rationale for opining that it was less likely than not that a hearing disability was related to the Veteran's period active service.  The examiner also discounted  Dr. A.M.'s opinion because Dr. A.M. was unable to view any audiometric data from the Veteran's service.  The Board notes that this opinion seemed to be directed towards the Veteran's then current claim of service connection for bilateral hearing loss rather than his claim for tinnitus.  

In an addendum opinion from January 2010, a VA examiner concluded that the Veteran's tinnitus was less likely than not related to military service.  As rationale, the examiner noted the lack of hearing loss and tinnitus complaints in the Veteran's service treatment records.  The examiner also observed that there was "every indication that the Veteran's current tinnitus . . . occurred subsequent to separation from service."  No rationale was provided for this conclusion.

VA subsequently afforded the Veteran another examination for his claim in June 2014.  At that time, the examiner confirmed the Veteran's diagnosis of tinnitus.  During the clinical interview, the Veteran reportedly stated his tinnitus had onset "about 15 years ago."  While acknowledging the Veteran's reported history of military noise exposure, the examiner opined that tinnitus was less likely than not a result of military noise exposure.  As rationale, the examiner focused on the Veteran's reported onset of tinnitus approximately 15 years prior to that examination.  Noting the time difference between the Veteran's separation from service in 1969 and the reported onset of tinnitus between 1999 and 2000, the examiner concluded that tinnitus was less likely as not a result of noise exposure during military service.  

The Veteran's VA treatment records document diagnoses of tinnitus.  However, they do not contain any opinion regarding the condition's cause.  

Initially, the Board concedes that the Veteran was exposed to acoustic trauma while in service.  His DD 214 listed his in-service occupation as combat engineer.  Further, VA has conceded noise exposure, as the Veteran has credibly described proximity to artillery fire, serving in combat, and being exposed to a loud explosion from a nearby ammunition dump.  Therefore, the Board finds that the in-service element of service connection is met.  

The Board is also satisfied that the Veteran has a present diagnosis of tinnitus.  As mentioned earlier, the Veteran is competent to self-diagnose himself with this condition.  See Charles v. Principi, supra.  Additionally, numerous VA examiners, as well as a private treatment provider, have provided diagnoses of tinnitus during the claim period.  Thus, the first element of service connection, present disability, has been met.  

With regard to a nexus, the Board notes that the opinions of record are conflicting.  In favor of the Veteran's claim, Dr. A.M.'s August 2004 opinion suggested that the Veteran's tinnitus was in part due to the significant acoustic trauma the Veteran was exposed to while in service.  The Veteran also reported at that time that he had experienced ringing in his ears since he was exposed to a significant explosion from a nearby ammunition dump during service.

Conversely, the November 2004, January 2010, and June 2014 VA opinions found it less likely than not that the Veteran's tinnitus was causally related to his active service, specifically, acoustic trauma during service.  The Board finds the first two examinations to be inadequate for adjudication purposes.  First, the November 2004 examiner provided a rationale for finding that the Veteran's bilateral hearing loss was not related to his active service, but did not separately address the Veteran's tinnitus.  Additionally, the November 2004 examiner failed to address the Veteran's competent and credible statements documented in the August 2004 private medical opinion from Dr. A.M., which indicated the Veteran had suffered from tinnitus since his active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Next, the January 2010 VA opinion is inadequate for the same reasons, as it failed to address the Veteran's competent statements and failed to provide a rationale for the conclusion that the tinnitus occurred after service.  Id.  

Regarding the June 2014 VA examination, the Board notes that the reported history of tinnitus conflicts with the reported history of tinnitus as reflected in the August 2004 private medical opinion.  In June 2014, the Veteran reported that he had experienced bilateral tinnitus for 15 years.  In August 2004, the Veteran reported having experienced tinnitus since being exposed to significant acoustic trauma during his active service.  Both opinions are predicated on what the Veteran reported.  The Board has not discovered any evidence of record to suggest that the Veteran is not credible, as his statements regarding this claim and other claims have remained largely consistent throughout the claim and appeal period.  

Therefore, weighing the positive and negative evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether tinnitus was directly incurred in service.  The Veteran has credibly and competently stated that he had experienced recurrent bilateral tinnitus since service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, supra.  As discussed above, the Board acknowledges that VA examiners have provided negative nexus opinions regarding the cause of the Veteran's tinnitus.  However, the Veteran has competently asserted that he has experienced tinnitus symptomatology bilaterally since service.  

For these reasons, the Board finds that the evidence both for and against the material question of whether the Veteran has experienced tinnitus since active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  Therefore, direct service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

TDIU is granted from April 10, 2009, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


